Citation Nr: 9901445	
Decision Date: 01/21/99    Archive Date: 02/01/99

DOCKET NO.  95-32 976A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to a total and permanent rating for pension 
purposes, based on individual unemployability due to 
nonservice-connected disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Valerie E. French, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to 
October 1967.  His decorations include the Vietnam Service 
Medal and the Vietnam Campaign Medal.  

This appeal arises before the Board of Veterans Appeals 
(Board) from a June 1995 rating decision of the San Juan, 
Puerto Rico, Regional Office (RO) of the Department of 
Veterans Affairs (VA), in which entitlement to a nonservice-
connected pension was denied.  


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that he has a number of disabilities 
which preclude him from obtaining employment.  Therefore, he 
believes that he is entitled to pension benefits.  


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that
the preponderance of evidence is against a grant of a 
permanent and total disability rating for pension purposes 
due to nonservice-connected disability.







FINDINGS OF FACT

1.  The veteran is currently 54 years of age, and he had 
approximately two years of education following high school.  
Past employment includes operation of his own grocery store 
and as a security guard.  He last worked in 1993 as a 
packager for a bakery, and he left that job because the 
bakery was closed.    

2.  The ratable disabilities of record include diabetes 
mellitus, arthritis, glaucoma, a skin disorder, and hearing 
loss.  

3.  The veterans diabetes is controlled by diet, and he is 
not taking either insulin or an oral hypoglycemic agent as 
treatment.  

4.  There is no evidence that glaucoma is productive of 
impairment of visual acuity or field loss.  

5.  X-ray confirm the presence of traumatic arthritis in the 
left wrist, residual to old fractures of the ulnar and 
radius, with motion of the wrist limited to 20 degrees of 
flexion and 50 degrees of dorsiflexion.  

6.  X-rays have confirmed the presence of arthritis in the 
knees and in the right wrist.  Range of motion in the knees 
and the right wrist was complete and full at the time of 
examination.  

7.  The veterans skin disorder, recurrent inguinal 
abscesses, is not productive of disfigurement or of extensive 
exudation, exfoliation, or itching of an exposed area.  

8.  At the time of the most recent VA examination, the 
average puretone loss was 5dB in the right ear and 7 dB in 
the left ear, with 96 percent speech discrimination in each 
ear.  

9.  The veteran does not have permanent ratable disabilities 
which preclude all forms of substantially gainful employment 
consistent with his age, education, and occupational 
experience.


CONCLUSION OF LAW

The veteran is neither totally disabled nor unemployable 
because of permanent disability. 38 C.F.R. §§ 1155, 
1502(a)(1); 5107 (West 1991 & Supp. 1998); 38 C.F.R. §§ 
3.321, 3.342(b)(3), Part 4, Diagnostic Codes  7913, 5003, 
5211, 5212, 5215, 6013, 7805, 7800, 6100 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the appellant has submitted 
evidence which is sufficient to justify a belief that his 
claim is well grounded.  VA has a duty to assist the veteran 
in developing facts in support of a well grounded claim.  
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1998) and Murphy v. 
Derwinski, 1 Vet.App. 78 (1990).  The veteran has not 
alleged, and the record does not indicate, the need to obtain 
any pertinent records which have not already associated with 
the claims folder.  Thus, the Board finds that VAs duty to 
assist the veteran has been satisfied.

The veteran has claimed that he has the following 
disabilities which affect his employment:  headaches; 
arthritis of the legs, shoulders, knees, and both upper 
extremities; diabetes mellitus; poor circulation and vascular 
problems; swelling of the ankles; anemia; hearing loss; 
vision impairment (due to diabetes); anemia; epigastric 
problems; periodontitis, high blood pressure, cystitis of the 
inguinal area (skin disorder) a history of ruptured eardrum; 
and PTSD and a nervous condition.  






Medical Evidence and Background

The veteran is currently 54 years of age.  According to his 
sworn testimony at the time of a personal hearing, he was 
last employed in 1993 as a packager for a bakery.  He left 
this job because the bakery shut down.  His other work 
experience includes as a security guard and selling food and 
alcohol for restaurants and other outlets.  He also reported 
2 ½ years of higher education following high school, in 
business administration.  

The report of a February 1974 VA examination shows that the 
veteran is right handed.  The report of a March 1974 
audiological examination shows a history of perforation in 
the right ear, with very mild conductive hearing impairment 
in that ear.  Previous treatment for otitis media was also 
noted.  

In July 1994, the veteran sought psychiatric treatment with 
reports that he had attempted suicide and wanted to burn a 
car.  He admitted to alcohol intake and had alcohol breath.  
An impression of alcohol abuse was given.  

Between July 20, 1994 and August 9, 1994, the veteran was 
hospitalized after turning aggressive with impulsive behavior 
towards himself, his son, and his neighbors.  It was noted 
that this behavior was worse after heavy alcohol consumption, 
as the veteran was drinking around 1 liter of rum daily.  The 
veteran underwent detoxification and treatment for 
withdrawal.  The hospital summary 
shows an Axis I diagnosis of alcohol dependence, continuous, 
and acute alcohol withdrawal syndrome, uncomplicated.  No 
diagnosis was given with regard to Axis II and Axis III 
diagnoses of periodontitis and megaloblastic anemia, mild, 
were given.  Axis IV was unspecified, and with regard to Axis 
V, a present Global Assessment of Functioning (GAF) score of 
65 was assigned.  

The report of a November 1994 general medical examination 
shows that the veteran complained of epigastric discomfort 
and history of a ruptured eardrum.  There were no abnormal 
findings on examination of the ears.  The digestive system 
was soft, depressible, with no masses, no visceromegaly, and 
no tenderness.  No hernia was evident.  On examination of the 
skin, there were no abnormal findings.  The report shows 
diagnoses of ruptured eardrum, history of; acute gastritis; 
and periodontitis.  

The report of a November 1994 mental disorders examination 
shows that the veteran reported two years of college 
education and he indicated that upon discharge from the 
military, he operated a grocery store of his own.  It was 
noted that the veteran for many years had been a very heavy 
drinker of up to one liter of rum daily plus beer.  Although 
the veteran had not stopped drinking, he indicated that he 
had been drinking less since he came out of the hospital.  
The veteran had no subjective complaints, and he indicated 
that in the past he had been found driving under the 
influence of alcohol.  No psychiatric symptomatology was 
noted on mental examination, and an Axis I diagnosis of 
substance use disorder, alcohol dependence active, was given.  
It was noted that his level of functioning was poor.  

In 1994, 1995 and 1996, the veteran was treated for recurring 
abscesses in the inguinal area, on both the left side and the 
right side.  A March 1994 treatment record shows an 
assessment of left inguinal abscess, with no active drainage.  
In December 1995, a small abscess was seen in the right 
inguinal area.  In February 1996, the veteran complained of 
pain in the right inguinal area.  On objective examination of 
the genitalia, the right inguinal area was bulging and 
tender, with fluid collection.  A diagnosis of recurrent 
right inguinal abscess was given.  The veteran was also 
treated for a left inguinal abscess, manifested by localized 
swelling, in March 1996.  At this time, a small area, 
residual of folliculitis or hidradenitis was noted in the 
scrotal fold, and the examiner indicated that the condition 
had receded.  

In June 1995, the veteran was hospitalized for a period of 
two days and upon his release, he immediately sought 
readmission as he felt that he had additional medical 
problems.  The treatment reports indicate diagnosis of 
history of alcohol dependence.  Although the veteran 
requested psychiatric treatment, the treatment reports show 
that there were no criteria for admission to psychiatry.  

In September 1995, the veteran sustained a fracture to his 
left forearm after falling at his home.  A November 1995 
treatment report shows an assessment of Colles fracture, 
left, status post closed reduction and casting.  The report 
of a November 1995 x-ray of the left upper extremity shows 
findings of a complete fracture of the distal radius and 
styloid process of the ulna with posterior displacement of 
the distal fragment.  

An October 1995 treatment report shows an assessment of 
arthralgia of the knees, and a November 1995 x-ray report 
indicates findings of osteoarthritic changes in the right 
knee.  

In November 1995, the veteran presented with symptoms which 
included depression and nervousness, talking to himself, 
forgetfulness, and problems sleeping.  It was noted that the 
veteran had very poor insight and poor judgment, with 
somewhat illogical thinking.  An assessment of alcohol abuse 
was given.  

A December 1995 treatment note shows a provisional diagnosis 
of anxiety disorder.

The report of a CT scan of the brain, taken in January 1996, 
shows findings of normal CT scan examination of the brain.  

A February 1996 health record shows findings of left shoulder 
limitation of movement and low back pain, with an assessment 
of osteoarthritis.  A November 1996 treatment report shows 
findings of dextroscoliosis with degenerative changes about 
the mid-thoracic spine, as confirmed by x-rays.  

In March 1996, the veteran presented for treatment and he 
referred to an episode of seizures and he indicated that he 
was having visual and auditory hallucinations.  A diagnostic 
impression of alcohol withdrawal was given.  It was noted 
that the veteran had been drinking alcohol for the past 3-4 
days on a continuous basis and he had experienced severe 
withdrawal when he stopped drinking.  The report also shows 
that the vetera did not appear psychotic or actively suicidal 
at this time, and it was recommended that he abstain from 
drinking alcohol. 

In April 1996, the veteran stated that he wanted to be 
hospitalized as he wished to discontinue alcohol.  A 
diagnostic impression of alcohol dependence was given, and 
admission to the PICU alcohol program was arranged.  He was 
again admitted to the PICU program in July 1996 and was 
discharged on August 8.  On August 29, he requested 
readmission to the program due to mental problems.  He 
admitted to recurrent alcohol intake only after being 
confronted with having alcohol breath and slurred speech 
which was quite evident.  He agreed that detoxification with 
ambulatory follow-up had not worked.  An August 1996 medical 
record shows that during the veterans previous 
hospitalization, he had no withdrawal symptoms.  As he showed 
no insight, another hospitalization was not considered to be 
of any benefit to the veteran.  

In August 1996, the veteran was afforded a hearing before a 
local officer at the San Juan RO.  He testified that he has 
been to many different places but he has not been able to get 
a job since the time of his last employment in 1993.  He also 
indicated that he had been receiving psychiatric treatment 
and therapy for nerves since 1992, and he stated that his 
symptoms include talking to himself, talking to the t.v., and 
he is unable to drive as he cant control the steering.  The 
veteran asserted that his problem with alcohol is not a 
continuous one.  

The veteran also testified that he does not take medication 
for his diabetes, but controls it himself with the type of 
food that he prepares for himself.  The veteran also 
indicated that he has problems with arthritis in his left 
wrist, his legs, and his knees, along with poor circulation.  
When asked if he felt like doing any type of work at the 
present time, the veteran indicated that he has problems with 
climbing to heights, as he gets dizzy and experiences 
vertigo.  With regard to his vision, the veteran stated that 
he cant see well and everything is a big blur.  With regard 
to a skin disorder, the veteran indicated that he has hives 
which have burst open.  

In September and October 1996, the veteran underwent a 
comprehensive VA medical examination in order to determine 
the nature and severity of all disabilities manifested, in 
conjunction with his pension claim.  

The report of a September 1996 VA audiological examination 
shows an average puretone decibel (dB) threshold of 5 dB in 
the right ear, at frequencies of 1000, 2000, 3000 and 4000 
Hertz (Hz) respectively.  In the left ear, average puretone 
loss was 7 dB.  Speech recognition was 96 percent in each 
ear.  It was noted that the veteran gave a history of right 
tympanic membrane perforation as a result of an ear infection 
20 years before, with complaints of hearing problems since.  
The veteran was afforded an ear disease examination, and the 
report notes that he complained of headache and indicated 
past treatment for ear discharge.  On examination of the 
ears, the tympanic eardrums were normal and there was no 
mastoid infection.  The veteran indicated that he had never 
undergone any ear, nose, or throat surgery and a December 
1995 CT scan was reported as negative.  

The veteran was also examined for diabetes.  The examination 
report shows that the veteran reported that diabetes was 
discovered around 1990, following his presentation with 
giddiness, weight loss, polyuria, polydipsia, and polyphagia.  
The veteran also stated at the time of his diagnosis, he 
started a diabetic diet with no Insulin or hypoglycemic 
pills.  He also indicated that glycemia was controlled and he 
was told his diabetes was likely to be emotional.  

On examination of the eyes, the fundi were normal and there 
was no diabetic retinopathy although the veteran did have 
glaucoma.  Examination of the chest revealed symmetrical 
chest expansion and the lungs were clear to auscultation and 
percussion.  The heart showed normal sinus rhythm, and there 
were no murmurs or gallops.  The abdomen was soft, 
depressible, and there was no hepatosplenomegaly or abdominal 
bruit.  Extremities showed good arterial pulses, normal deep 
tendon reflexes, and no varicose veins.  Blood pressure was 
recorded as 150/80.  A serum study showed his glucose level 
to be 86 mg/dl.   

It was noted that the veteran followed his diet fairly well, 
there was no history of weight loss, and he was not using 
Insulin.  The report shows a final diagnosis of diabetes 
mellitus, Type II, by history.  

The joints examination report shows that the veteran had a 
history of left wrist radial and ulnar fractures, which were 
treated with a cast.  The report also indicates that x-rays, 
conducted in December 1995, showed findings of old impacted 
fracture of the distal radius and ulnar styloid process.  On 
physical examination, there was no swelling of the knees, 
ankles, shoulders, or left wrist.  A prominent ulnar styloid 
process and radius head was seen, but there were no 
deformities of the knees, ankles, or shoulders.  There was no 
instability in the wrists, knees, ankles, and shoulders, 
although he had moderate crepitus in all of those joints.  
There was tenderness to palpation in both patellar tendons 
and the bursa of both shoulders which was non-disabling.  
There was no muscle atrophy in all muscles of the left wrist, 
knees, ankles, and shoulders and he had a normal muscle 
strength.  

He had complete and full range of motion of the knees, 
shoulders, and right wrists.  Flexion in the left wrist was 
to 20 degrees and dorsiflexion was 50 degrees.  Range of 
motion of the ankles was 0 degrees of dorsiflexion and 30 
degrees of plantar flexion.  

The report shows the following diagnoses:  1. residual, left 
radius and ulnar fractures with post-traumatic osteoarthritis 
by x-rays; 2.  mild to moderate degenerative joint disease of 
the knees by x-rays; 3.  degenerative joint disease of the 
right wrist by x-rays.  

The x-ray reports show findings of post-traumatic changes in 
the distal ulna, third proximal phalanx of the left hand with 
a bone fragment and styloid process of the left ulna.  The x-
rays also revealed minimal degenerative changes at the distal 
interphalangeal joints.  The right shoulder x-ray was 
essentially negative, and x-rays of the knees revealed 
minimal to moderate degenerative changes of the intercondylar 
EMI tibial plateau and anterior surface of the patella. 

A September 1996 mental health consultation report shows that 
the veteran was referred for evaluation of psychosocial 
stressors, including problems with his neighbor.  The report 
shows that poor motivation toward sobriety was evident.

VA medical records show that at the times of outpatient 
treatment in 1995 and
1996, the veterans blood pressure readings were within a 
normal range.  





Analysis

In Brown v. Derwinski, 2 Vet.App. 444 (1992), the United 
States Court of Veterans Appeals (the Court) analyzed the law 
with respect to pension entitlement under 38 U.S.C.A. § 1502 
and set up a two-prong test for pension eligibility.  The 
Court indicated that permanent and total disability must be 
shown in one of two ways: Either (1) the veteran must be 
unemployable as a result of a lifetime disability (this is 
the "subjective" standard and is based on the veteran's 
individual work experience, training and disabilities), or 
(2) if not unemployable, he must suffer from a lifetime 
disability which would render it impossible for the "average 
person" with the same disability to follow a substantially 
gainful occupation (this is the "objective" standard).  In 
order to make this determination, the Board must apply the 
percentage standards of 38 C.F.R. §§ 4.16 and 4.17, that is, 
the objective standard, and consider entitlement to 
extraschedular evaluations under 38 C.F.R. § 3.321(b)(2), 
that is, the subjective standard. Brown, 2 Vet.App. 444, 446 
(1992).

In determining whether an assignment of a permanent and total 
disability rating is appropriate, it is essential to begin 
with a review of each of the veteran's ratable disabilities.  
Roberts v. Derwinski, 2 Vet.App. 387 (1992).  VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  This includes the requirement to examine 
the entire history of the veteran's disabilities. Id. at 390 
and Schafrath v. Derwinski, 1 Vet.App. 589 (1991); 38 C.F.R. 
§§ 4.1 and 4.2 (1998).

Under the applicable criteria, evaluations of a disability 
are determined by the application of a schedule of ratings 
which is based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities. 
38 C.F.R. § 1155 (West 1991 & Supp. 1998); 38 C.F.R. Part 4 
(1998). Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned. 38 C.F.R. § 4.7 (1998).

The RO has determined that the veterans current disabilities 
have a combined evaluation of 20 percent disabling (See 
Statement of the Case, September 15, 1997), which apparently 
consists of a 10 percent evaluation for diabetes mellitus as 
combined with a 10 percent evaluation for traumatic arthritis 
of the left upper extremity, and additional noncompensable 
(zero percent) evaluations for the following claimed 
disabilities: vision impairment, hearing loss, a skin 
disorder (cystitis), gastritis, a history of ruptured ear 
drum, and arthritis of the knees, shoulders, and ankles.  The 
veterans complaints of poor circulation, anemia, and 
vascular problems have been considered as part of the 
evaluation for diabetes mellitus, as the pertinent criteria 
provide that noncompensable complications are considered part 
of the diabetic process.  See 38 C.F.R. § 4.119, Diagnostic 
Code 7913 (1998).  

The criteria for evaluation of diabetes mellitus are set 
forth in the Schedule
in Diagnostic Code 7913, which provides an evaluation of 10 
percent disabling where the diabetes is manageable by a 
restricted diet only.  A higher, or 20 percent evaluation, is 
provided where the diabetes requires insulin and restricted 
diet or oral hypoglycemic agent and restricted diet.  The 
medical evidence shows that the veteran does not require 
insulin or an oral hypoglycemic agent for treatment of his 
diabetes, which is controlled by a diet which he follows 
closely.  At the time of the VA examination, there was no 
diabetic retinopathy and no history of recent weight loss.  
On examination of the extremities and the cardiovascular 
systems, there were no findings which indicated the 
manifestation of neuropathy, vascular problems, or poor 
circulation.  As a result, the objective evidence supports a 
finding that diabetes mellitus is no more than 10 percent 
disabling for this veteran.  

The medical history shows that the veteran sustained a 
fracture to his left forearm in 1995, which required a closed 
reduction and casting.  The VA examination report shows 
findings of residual, left radius and ulnar fractures with 
post-traumatic osteoarthritis as shown by x-rays.  X-rays 
have also confirmed the presence of mild to moderate 
degenerative joint disease in the knees and degenerative 
joint disease of the right wrist.  

The criteria for evaluation of degenerative arthritis, to 
include traumatic arthritis, are set forth in Diagnostic Code 
5003.  Diagnostic Code 5003 provides that degenerative 
arthritis established by x-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, but not added under 
diagnostic code 5003.  Limitation of motion must be confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, the arthritis will be rated on the basis of x-ray 
involvement of 2 or more major joints or 2 or more minor 
joint groups (10 percent disabling) and with x-ray 
involvement of 2 more major joints or 2 ore more minor joint 
groups, with occasional incapacitating exacerbations (20 
percent disabling).  

X-rays revealed findings of old fractures of the radius and 
ulna in the left upper extremity, with post-traumatic 
osteoarthritis.  Thus, the veterans left wrist disability is 
evaluated according to the criteria for limitation of motion 
of the specific joints involved.  As he is right handed, his 
left wrist disability affects the minor hand.  Diagnostic 
Code 5211 pertains to limitation of motion of the ulna, and 
provides a compensable evaluation of 10 percent disabling 
based on objective evidence of malunion of the ulna, with bad 
alignment.  Diagnostic Code 5212 pertain to impairment of the 
radius, and provides a compensable evaluation of 10 percent 
disabling for malunion of the radius with bad alignment in 
the minor hand.  Diagnostic Code 5215 pertains to limitation 
of motion of the wrist, and provides an evaluation of 10 
percent disabling where dorsiflexion is less than 15 degrees 
or palmar flexion is limited in line with the forearm in the 
minor hand.  

The objective evidence does not demonstrate findings which 
are suggestive of malunion of the radius or the ulna in the 
left upper extremity.  Furthermore, at the time of the VA 
examination the veteran was able to dorsiflex the left wrist 
to 50 degrees and there was no indication that palmar flexion 
was limited in line with the forearm.  Thus, compensable 
evaluations are not warranted under the criteria which 
pertain to the specific joints affected by traumatic 
arthritis.  As such, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion.  In this case, 
motion of the left wrist is shown to be limited to 20 degrees 
of flexion and 50 degrees of dorsiflexion.  Thus, an 
evaluation of 10 percent disabling is appropriate for 
traumatic arthritis as a residual of old ulnar and radial 
fractures of the left upper extremity.  

With regard to the knees and right wrist, degenerative 
arthritic changes have been demonstrated by x-ray.  However, 
examination showed range of motion to be normal in both knees 
and in the right wrist.  Although an evaluation of 10 percent 
is warranted in the absence of limitation of motion where 
there is evidence of involvement of 2 or more major joints, 
this evaluation may not be combined with ratings based on 
limitation of motion.  Thus, a separate 10 percent evaluation 
may not be assigned for the knees and right wrist, as a 10 
percent evaluation has been assigned for limitation of motion 
of the left wrist.  38 C.F.R. § 4.71, Diagnostic Code 5003 
(1998).  Furthermore, although physical examination revealed 
tenderness in both bursa, x-rays of the shoulders were 
essentially normal.  Thus, degenerative arthritis of the 
shoulders has not been confirmed by x-ray findings and no 
other disability of the shoulders is shown by the objective 
evidence.  In addition, degenerative arthritis of the ankles 
has not been diagnosed or shown by x-rays.  

Therefore, the Board is of the opinion that the arthritis 
currently demonstrated in the veterans joints is consistent 
with an evaluation of 10 percent disabling.  

Based on findings of glaucoma at the time of the VA 
examination, the Board has determined that an evaluation of 
10 percent disabling should be assigned for this disability.  
Diagnostic Code 6013 provides a minimum rating of 10 percent 
disabling for glaucoma.  The medical evidence of record does 
not indicate the presence of impairment of visual acuity or 
field loss to a degree where a higher evaluation is 
warranted.  

The additional disabilities, as claimed by the veteran, have 
been evaluated as noncompensably disabling.  

According to 38 C.F.R. § 4.85 (1998), hearing impairment is 
evaluated by taking the results of controlled speech 
reception tests together with the results of the puretone 
audiometry test, in which an average hearing threshold level 
in the frequencies 1000, 2000, 3000, and 4000 Hz is provided.  
In applying the schedular criteria to the results of the 
veterans most recent audiological examination, the right ear 
is classified as Level I, or essentially normal, with an 
average puretone threshold of 5 dB and a speech recognition 
score of 96 percent.  The left ear is also classified as 
Level I, with average puretone loss of 7 dB and a speech 
recognition score of 96 percent.  According to Table VII, 
38 C.F.R. § 4.87 (1998), a non-compensable evaluation is 
appropriate where the degree of hearing impairment is 
classified as Level I in each ear.  (Diagnostic Code 6100)  
Thus, a compensable evaluation is not warranted for hearing 
loss.  

With regard to a skin disorder, the outpatient records show 
treatment for recurrent inguinal abscesses, manifested by 
tenderness and swelling and residuals of folliculitis and 
hidradenitis.  The criteria for evaluation of skin disorders 
are set forth in the Schedule in 38 C.F.R. § 4.118 (1998).  A 
compensable evaluation for recurrent abscesses would require 
evidence of either moderate disfiguring scars as a residual 
of the disorder, or of exfoliation, exudation, and itching of 
an exposed surface or extensive area.  The evidence indicates 
that the area affected by the veterans skin disorder is not 
exposed or over an extensive area.  There is no evidence of 
exfoliation, exudation, or itching.  Thus, the evidence does 
not demonstrate that the residuals of the inguinal abscesses 
are disfiguring or otherwise disabling to the veteran.  As 
such, a compensable evaluation is not warranted for the 
claimed skin disorder.  

The veteran also claims to suffer from hypertension, and at 
the time of his VA examination, his blood pressure was 
recorded as 150/80.  However, the majority of the treatment 
records show blood pressure readings in the normal range, and 
the veteran has never been diagnosed with hypertension or 
hypertensive vascular disease and he is not currently taking 
medication for control of high blood pressure.  
Thus, there is no evidence of a ratable hypertension 
disability.  

Likewise, although a history of ruptured eardrum is 
indicated, on objective examination both tympanic membranes 
were normal and no mastoid infection was seen.  Other than a 
diagnosis of acute gastritis which was given in November 
1994, there is no medical evidence which shows continuing 
treatment or diagnosis of chronic epigastric disorder.  
Although the veteran has complained that he suffers from 
continuous headaches, no pathology has been identified as a 
cause for these headaches, and a CT scan of the brain was 
normal.  In the Boards view, the veteran has not submitted 
evidence of a ratable inner ear disability, a 
gastrointestinal disability, or a disability manifested by 
continuous headaches.   

The veteran also claims to suffer from PTSD and a nerve 
problem.  VA outpatient medical records show that on numerous 
occasions between 1994 and 1996, the veteran presented for 
psychiatric treatment with repeated requests for 
hospitalization.  His symptoms and complaints included 
insomnia, depression, suicidal tendencies, violent and 
aggressive behavior, and memory impairment.  When presenting 
for treatment, the symptomatology demonstrated by the veteran 
was always associated with an assessment of alcohol abuse or 
alcohol dependence.  The records also indicate periods of 
hospitalization for withdrawal following alcohol binges and 
drinking episodes.  In addition, the veteran has never been 
diagnosed with PTSD and ongoing psychiatric treatment is not 
shown for any disorder except alcoholism.  

On several occasions, psychiatric treatment has been refused 
as the veterans primary problem is continuous alcohol abuse 
and no criteria for psychiatric admissions have been 
exhibited.  The report of the veterans most recent mental 
disorders examination shows an Axis I diagnosis of alcohol 
dependence and an Axis II diagnosis of dependent personality 
traits.  With regard to Axis IV, his stressors were noted to 
be economic problems and with regard to Axis V, a current 
Global Assessment of Functioning (GAF) score of 70 was 
assigned.  

Based on a review of the available medical records, it is the 
Boards opinion that a ratable psychiatric disability is not 
manifested at the present time.  Although the veteran is 
shown to have a problem with alcohol, the symptomatology 
associated with his substance abuse cannot be considered in 
an evaluation of his overall level of employability.  See 38 
C.F.R. § 3.301 (1998) (disability pension is not payable for 
any condition due to the veteran's own willful misconduct).  
Thus, alcohol dependence is not a ratable disability for VA 
purposes, and the symptomatology associated therewith may not 
be considered in an analysis of the veterans employability.  

Finally, the Board notes that the veteran has claimed 
periodontitis as one of his current disabilities.  According 
to 38 C.F.R. § 4.149, periodontal disease is not a disabling 
condition.  As such, periodontitis is not a ratable 
disability for purposes of a veterans entitlement to 
nonservice-connected pension.  

Under 38 C.F.R. § 4.25, a veteran's disability evaluations 
are to be combined to determine how the efficiency of the 
individual has been affected by his/her various disabilities.  
Disabilities are combined based upon the combined rating 
table contained in 38 C.F.R. § 4.25, not merely added 
together.  

Based on a review and analysis of the medical evidence as 
described above, the Board has concluded that the veterans 
disabilities combine to an evaluation of 30 percent 
disabling, which consists of a 10 percent evaluation for 
diabetes mellitus, a 10 percent evaluation for glaucoma, and 
a 10 percent evaluation for traumatic arthritis.  38 C.F.R. 
§ 4.25 (1998).

Average Person Test

The Board has initially analyzed the veterans claim for 
pension under the average person standard.  38 U.S.C.A. § 
1502(a)(1) (West 1991 & Supp. 1998); 38 C.F.R. § 4.15 (1998).  
According to this standard, a person is considered to be 
permanently and totally disabled when an impairment of mind 
or body is present which is sufficient to render it 
impossible for the average person to follow substantially 
gainful employment, provided that this impairment is 
reasonably certain to continue throughout the lifetime of the 
disabled person. 38 U.S.C.A. § 1502(a)(1) (West 1991 & Supp. 
1998); 38 C.F.R. § 4.15 (1998).  

All veterans who are basically eligible and who are unable to 
secure and follow a substantially gainful occupation by 
reason of disabilities which are likely to be permanent shall 
be rated permanently and totally disabled.  38 C.F.R. § 4.17 
(1998). For the purpose of pension, the permanence of the 
percentage requirements of 38 C.F.R. § 4.16 is a requisite. 
Ibid.  Accordingly, pursuant to 38 C.F.R. § 4.16, total 
disability ratings may be assigned where the schedular rating 
is less than total, when it is found that the disabled person 
is unable to secure or follow a substantially gainful 
occupation as a result of a single nonservice-connected 
disability, ratable at 60 percent or more, or as a result of 
two or more disabilities, provided at least one disability is 
ratable at 40 percent or more, and there is sufficient 
additional nonservice-connected disability to bring the 
combined rating to 70 percent or more. 38 C.F.R. § 4.16(a) 
(1998).

In addition, a permanent and total rating is based primarily 
upon the average impairment in earning capacity; or, in other 
words, upon the economic or industrial handicap that must be 
overcome.  The rating is not to be determined by the 
individual veteran's success in overcoming his handicap.  
With this in mind, complete consideration will be given to 
unusual physical or mental effects in individual cases, to 
the effects of occupational activities, to defects which 
would prevent the usual amount of success in overcoming the 
effects of the disability, and to the overall effect of a 
combination of disabilities.  38 C.F.R. § 4.15 (1998).

Certain disabilities are automatically considered to be 
permanently and totally disabling, such as the permanent loss 
of use of both hands, or both feet, or of one hand and one 
foot, the loss of sight in both eyes, or becoming permanently 
helpless or permanently bedridden. 38 C.F.R. § 4.15 (1995).

In this case, the appellant does not meet the basic 
requirements for the assignment of a permanent and total 
disability rating under 38 C.F.R. §§ 4.16 and 4.17 (1998).  
The veterans combined schedular rating is 30 percent, which 
is less than total.  As he has two or more nonservice-
connected disabilities, one of his disabilities must be 
evaluated as 40 percent or more, with sufficient additional 
nonservice-connected disability to bring the combined rating 
to 70 percent or more.  As shown in the preceding discussion, 
the veteran has three compensable disabilities (diabetes, 
traumatic arthritis, and glaucoma) which are each evaluated 
as 10 percent disabling.  Thus, his disabilities due not meet 
the requirements for a total disability under 38 C.F.R. 
§ 4.16(a), such that these disabilities would prevent the 
average person from engaging in substantially gainful 
employment.  

The Board also notes that there is no evidence that the 
veteran suffers from any unusual defect, aside from 
continuous abuse of alcohol, which would prevent the usual 
amount of success in overcoming his physical disabilities.  
In addition, he does not suffer from any of the disabilities 
(as listed in 38 C.F.R. § 4.15) which are considered to be 
permanently and totally disabling.  

Subjective Test

Since the schedular criteria as provided by 38 C.F.R. §§ 4.16 
and 4.17 (1998) have not been met, the veterans claim for 
pension must be considered on an extraschedular basis (the 
subjective standard).  Under 38 C.F.R. § 3.321 (1998), 
consideration will be given to the veteran's age, education, 
and work experience in determining whether the veteran is 
unable to obtain or maintain some form of substantially 
gainful employment.

The sole fact that the appellant is unemployed, or because he 
has difficult obtaining employment is not enough; the 
question is whether the appellant is capable of performing 
the physical and mental acts required by employment, not 
whether he can find employment. See Van Hoose v. Brown, 4 
Vet.App. 361 (1993).  

The record shows that the veteran is currently 54 years of 
age, with approximately 2 ½ years of education following high 
school.  His work experience includes operating his own 
business (a grocery store).  He has also been employed as a 
security guard and his most recent employment was as a 
packager for a bakery.  

Having reviewed the record, the Board is of the opinion that 
the veterans ratable disabilities are not so disabling as to 
preclude all forms of substantially gainful employment.  The 
medical evidence is indicative of a relatively mild extent of 
physical impairment as a result of his compensable 
disabilities of diabetes mellitus, glaucoma, and traumatic 
arthritis.  Specifically, the veterans compensable 
disabilities are not incapacitating and they have not 
required periods of hospitalization for evaluation and 
treatment.  Neither these disabilities, nor the additional 
noncompensable disabilities as claimed by the veteran, render 
him incapable of performing the physical or mental acts 
required by employment.  His educational background is 
significant in that he has two years of higher education, in 
business administration, and his previous work experience 
includes operation of his own business.  In fact, the 
evidence suggests that the veteran is fully able to obtain 
and maintain substantially gainful employment at the present 
time, in light of his age, education, work experience, and 
physical abilities.  

As noted, the veteran has an extensive history of use and 
abuse of alcohol on a continuous basis, and his motivation 
for sobriety has been described as poor.  As a result of his 
alcohol abuse, he has been hospitalized for detoxification 
and for injuries sustained while drinking.  He has also 
required treatment on numerous occasions for alcohol-related 
symptomatology.  Based on his overall history, therefore, it 
is the Boards view that the veterans level of employability 
is primarily impaired as a result of his abuse of alcohol, 
and not as a result of his physical disabilities.  Thus, the 
veteran is unemployable by reason of his own willful 
misconduct, and VA pension benefits cannot be awarded on such 
a basis.  

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against a grant of pension 
benefits under any of the appropriate regulatory criteria.  
Accordingly, the veterans claim is denied.  











ORDER

Entitlement to nonservice-connected pension benefits is 
denied.  



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 2 -
